DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 2 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/15/2022.

Applicant's election with traverse of Invention I, claims 1-7 in the reply filed on 2/15/2022 is acknowledged.  The traversal is on the ground(s) that a) no serious search burden and b) restriction was improper based on MPEP 806.05(f).  This is not found persuasive because;
	a) 	The traversal is on the ground(s) that it would not be burdensome. This is not found persuasive because regardless of search method, invention of different limitations will require different search strategies, and times to consider the relevancy of collective references would increase proportionally as well. In this case the stacked battery can be made by another process as Invention II is directed to an battery stack.
	b) 	Claim 1 recites a “a load change suppression member configured to suppress change in the stacking direction load acting on the battery cells by pressing the pair of end plates.” The load suppression member may be any article that presses the endplates such as a spring or balloon. Where as claim 8 recites “a spacer between the pair of end plates such that respective end parts of the spacer abut on the respective end plates.” Where claim 1 may be any article that presses the end plates, claim 8 requires a spacer hence distinct and as required, “Where inventions are related as disclosed but are distinct as claimed, restriction may be proper.” MPEP 806 (B).
The requirement is still deemed proper and is therefore made FINAL.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed September 18, 2020, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Status
Claim 7-10 are withdrawn as a species not elected as pertaining to elected Species A figure 2 and Invention II of the instant application.
Claims 1-6 being examined on their merits.
Claims 1-10 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Fukada et al. (JP2009238606A), and as evidence by Chemistry: Atoms First 2e, Flowers, Rice University, page 410, Fig. 8.12.
	As to claim 1, Fukada discloses a battery stack, comprising: a plurality of substantially rectangular body-shaped battery cells [0044] Fig. 4; 
	a pair of end plates disposed at respective end parts, in a stacking direction, of the plurality of battery cells, which are stacked in a short direction of the battery cells (base 311 that functions as a restraint plate of the battery stack 20 [0046] along with pressure holding unit 12 which includes  U-shaped member 125 that is in contact with, a U-shaped member 124 having one end and a spring 126 fixed to the U-shaped member 125 having the other end [0048] Fig. 4) Where members 124 and 125 comprise the end plate ; 
	a restraint band configured to restrain the pair of end plates, and to apply a stacking direction load to the battery cells, which are stacked between the pair of end plates (belt-shaped restraining member 32 [0045] Figs. 4 and 7);
	 and a load change suppression member (Pressure holding unit 12) configured to suppress change in the stacking direction load acting on the battery cells by pressing the pair of end plates in a case in which an ambient temperature of the battery cells or a cell temperature of the battery cells has changed 
	(Pressure holding unit 12 that holds the pressure applied to the battery stack 20 in a predetermined pressure range when the battery stack 20 is restrained by the battery device module unit 31 and the restraining member 32. Since the spring 126 is expanded and contracted even if the battery case generates heat or the internal pressure increases, the restraint load does not increase and the output reduction of the battery pack can be suppressed [0055]). Where spring 126 expanding and contracting in response to the battery cell’s response to pressure or  temperature as a linear relationship exist in a constant volume as evidence by Chemistry: Atoms First 2e, Flowers, Rice University, page 408, Fig. 8.12.

    PNG
    media_image1.png
    677
    849
    media_image1.png
    Greyscale

(Fig. 4 annotated)

	As to claim 2, Fukada discloses the load change suppression member comprises a spacer that is disposed between the pair of end plates such that respective end parts of the spacer abut on the respective end plates (The heat insulation panel heater 320 (spacer) (see FIG. 4 above)) is sandwiched between the battery stack 20 and the pressure holding member 12, and inserted into the belt-like restraining member 32. [0049] Fig. 4 and base 311 that functions as a restraint plate of the battery stack 20, and a heat insulating panel heater 319 (spacer) is affixed to a surface of 311 [0036] Fig. 4) 
	and that has a larger coefficient of linear expansion than the restraint band. The spacer or heat insulating panel heater being a structural component within the confines of the restraint band, as shown in Fig. 4, would necessitate the spacer or heat insulating panel heater having a larger coefficient of linear expansion as the restraint band comprising a housing (housing wall 321, Fig. 4) would be a more rigid structure.

	As to claim 3, Fukada discloses wherein the load change suppression member comprises: a spacer (319, 320) that is disposed between the pair of end plates such that respective end parts of the spacer abut on the respective end plates (Fig. 4); and a heater configured to heat the spacer. (The heat insulation panel heaters 319 and 320 having heat insulation properties are provided on the outer battery tanks is prevented from being cooled by heat conduction, and even when the temperature of the battery tank is lowered, the battery tank is heated by supplying a current to generate heat. [0051])

As to claim 4, the rejection of claim 3 is incorporated,  Fukada discloses a temperature detection unit configured to detect the cell temperature of the battery cells or the ambient temperature of the battery cells (The pressure sensor 319a that detects the pressure applied to the battery stack 20. [0058] Where in a constant volume pressure and temperature have a linear correlation as evidenced by Chemistry: Atoms First 2e, Flowers, Rice University, page 418, Fig. 8.12) ; 
	and a heater control unit configured to drive the heater in a case in which the cell temperature or the ambient temperature detected by the temperature detection unit is equal to or higher than a predetermined temperature. (The system main relay 315 can be opened at the initial stage when the pressure starts to increase. As a result, thermal runaway (damage) of the battery tank due to overcharging can be prevented. [0058] An open relay provides an off state for the heater, absence of current flow from the charging device [0032] Where thermal runaway temperatures are higher predetermined design temperatures for battery failure.

As to claim 5, Fukada discloses wherein the load change suppression member comprises: a spacer that is disposed between one of the pair of end plates (319, 320) and one wall part such that respective end parts of the spacer abut on the one of the pair of end plates and the one wall part (Where 319 abuts base 311 which serves as both an end plate and a wall part as shown in Fig. 4);
	 and a heater configured to heat the spacer, (The heat insulating panel heaters 319 and 320 are provided with the outer battery tanks to prevent the low temperature That is, the heat insulation panel heaters 319 and 320 having heat insulation properties are provided on the outer battery tanks is prevented from being cooled by heat conduction, and even when the temperature of the battery tank is lowered, the battery tank is heated by supplying a current to generate heat [0051]) 
	wherein another of the pair of end plates abuts on another wall part. (The end plate 124 and 125 where 124 abuts belt-shaped restraining member where serves as housing wall “the belt-like restraining member 32 includes a standing surface 321 that acts as a restraining plate, a wall surface 322 that is bent substantially at right angles from the standing surface 321[0047])

    PNG
    media_image2.png
    650
    835
    media_image2.png
    Greyscale

(Fig. 4 annotated)

	As to claim 6, the rejection of claim 5 is incorporated,  Fukada discloses a temperature detection unit configured to detect the cell temperature of the battery cells or the ambient temperature of the battery cells  (The pressure sensor 319a that detects the pressure applied to the battery stack 20. [0058] Where in a constant volume pressure and temperature have a linear correlation as evidenced by Chemistry: Atoms First 2e, Flowers, Rice University, page 418, Fig. 8.12); 
	and a heater control unit configured to drive the heater in a case in which the cell temperature or the ambient temperature detected by the temperature detection unit is equal to or lower than a predetermined temperature. (When the outside air temperature is low, the outside battery tank is cooled by heat conduction and becomes a low temperature. In general, since the output of the battery decreases when the temperature is low, the heat insulating panel heaters 319 and 320 are provided with the outer battery tanks. It is provided to prevent the low temperature. That is, the heat insulation panel heaters 319 and 320 having heat insulation properties are provided on the outer battery tanks is prevented from being cooled by heat conduction, and even when the temperature of the battery tank is lowered, the battery tank is heated by supplying a current to generate heat. [0051].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	

	Kim et al. (US2011/0262797A1) Battery pack with pressure unit including elastic plate and screw to adjust the elasticity of the elastic plate and elastic plate abuts end plate.

	Soki et al (US2018/0326863A1) Battery module with temperature control of each battery cell within the stack.

	BASU et al.(US2017/0033417A1) Battery thermal management system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728




/Maria Laios/Primary Examiner, Art Unit 1727